               Case 1:20-cv-03833-KPF Document 25 Filed 09/08/20 Page 1 of 2
                       U.S. COMMODITY FUTURES TRADING COMMISSION
                                         140 Broadway, 19th Floor
                                        New York, New York 10005
                                        Telephone: (646) 746-9700
                                        Facsimile: (646) 746-9940



 Division of


                              MEMO ENDORSED
Enforcement




                                         September 4, 2020

  LETTER MOTION
  BY ELECTRONIC EMAIL
  Hon. Katherine Polk Failla
  United States District Judge
  United States District Court
  Southern District of New York
  40 Foley Square, Room 2103
  New York, NY 10007
  Failla_NYSDChambers@nysd.uscourts.gov

  RE:    Commodity Futures Trading Commission v. Casper Mikkelsen a/k/a “Carsten
         Nielsen,” a/k/a “Brian Thomson,” a/k/a “Thomas Jensen” and a/k/a “Casper
         Muller,” Defendant, Civil Action 1:20-cv-03833, Hon. Katherine Polk Failla

  Honorable Judge Failla,

           I am a trial attorney at the Division of Enforcement of the United States Commodity
  Futures Trading Commission and I am an attorney of record in the above-referenced case.
  Pursuant to Sections 2.C and 2.D of your Individual Rules of Practice in Civil Cases (“Individual
  Rules”) and Local Rules 5.2(b) and 7.1, Plaintiff respectfully moves for an adjournment of the
  initial pretrial conference currently scheduled for September 30, 2020 at 11:30 a.m. (“Pretrial
  Conference”) or alternatively that the Pretrial Conference be cancelled.

          Plaintiff has not previously requested an adjournment. Plaintiff seeks either an
  adjournment or cancellation of the Pretrial Conference due to Defendant’s failure to serve an
  answer pursuant to Fed. R. Civ. P. 12(a) or otherwise move with respect to the complaint.
  Defendant also has not submitted any pre-motion letter requesting permission, pursuant to
  Section 4.A of your Individual Rules, to file a motion, move to dismiss or otherwise move with
  respect to the Complaint under Rule 12. As a result, Plaintiff intends to seek a Certificate of
  Default from the Clerk’s Office and file an Order to Show Cause for a default judgment and
  supporting papers (“Default Judgment”), pursuant to Section 4.I of your Individual Rules.

          On July 1, 2020, Defendant was personally served with a copy of the Summons and
  Complaint, the notice of the Pretrial Conference, and the Court’s Individual Rules. See ECF No.
  22. Pursuant to Fed. R. Civ. P. 12, Defendant was obligated to file an answer within 21 days of
  service of the Summons and Complaint (July 22, 2020). Further, Defendant’s deadline to file an
           Case 1:20-cv-03833-KPF Document 25 Filed 09/08/20 Page 2 of 2
  September 4, 2020
  Page 2



  answer was not stayed since Defendant failed to submit a pre-motion letter, pursuant to Section
  4.A of your Individual Rules, concerning a motion to dismiss or to other motion with respect to
  the Complaint.

         Accordingly, Plaintiff respectfully requests that the Pretrial Conference be adjourned or
  cancelled so that Plaintiff can move for a Default Judgment.

                                               Respectfully Submitted,



                                               /s/ Xavier Romeu-Matta
                                               Trial Attorney
                                               Division of Enforcement
                                               (202) 352-0099
                                               Xromeu-matta@cftc.gov



  Cc:    Casper Mikkelsen/ Casper Muller w/enclosures


  Enclosures:    Certificate of Service, ECF No. 22


The Court is in receipt of the above motion to adjourn or cancel the
initial pretrial conference currently scheduled for September 30,
2020, in light of Defendant's failure to timely answer or otherwise
respond to the Complaint. The request is DENIED without prejudice to
its renewal at a date closer to the scheduled conference. The Court
wishes to give Defendant a final opportunity to enter an appearance
and provide an explanation for the tardy response.

                                                  SO ORDERED.
Dated: September 8, 2020
       New York, New York


                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
